Citation Nr: 0711518	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation, left shoulder, to include arthritis, 
prior to August 2, 2006.

2.  Entitlement to an increased evaluation for recurrent 
dislocation, left shoulder, to include arthritis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1976 to 
May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.


FINDINGS OF FACT

1.  Prior to August 2, 2006, recurrent dislocation, left 
shoulder, to include arthritis (left shoulder disorder), was 
manifested by recurrent dislocation.

2.  On and after August 2, 2006, a left shoulder disorder is 
manifested by limitation of arm motion to 25 degrees from the 
side.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2006, the criteria for an evaluation 
in excess of 20 percent for a left shoulder disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

2.  On and after August 2, 2006, the criteria for an 
evaluation in excess of 30 percent for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a left shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a 
readjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against 
increased evaluations for a left shoulder disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a February 1980 rating decision, service connection was 
granted for a left shoulder disorder, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, effective May 26, 1979.  By a July 1983 rating 
decision, a 20 percent evaluation was assigned under 
Diagnostic Code 5202, effective May 26, 1979, and a 
noncompensable evaluation was assigned effective October 1, 
1983.  By a March 1984 rating decision, the 20 percent 
evaluation was restored under Diagnostic Code 5202, effective 
May 26, 1979.  By an October 1998 rating decision, the 20 
percent evaluation was continued.  The veteran appealed.  By 
a September 2006 rating decision, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
effective August 2, 2006.

Increased evaluation prior to August 2, 2006

A May 1998 VA medical record noted 5/5 upper extremity motor 
strength.  In a June 1998 VA record, there was left upper 
extremity flexion to 90 degrees.  VA records from July, 
August, September, and December 1998, and January, February, 
and April 1999 noted normal upper extremity motor strength.


A February 1999 private medical record found left shoulder 
abduction to 70 degrees, normal muscle strength, and no 
muscle wasting.  The impression was history of left shoulder 
pain with diminished range of motion.

A March 1999 VA medical record found left shoulder flexion to 
90 degrees, abduction and adduction to 59 degrees, and 
external rotation within full limits.  Another March 1999 VA 
record found left shoulder flexion and abduction to 90 
degrees and external rotation to 30 degrees.  In an April 
1999 VA record, there was left upper extremity flexion to 110 
degrees, abduction to 100 degrees, and external rotation 
within normal limits.  Another April 1999 VA record found 
left shoulder flexion and abduction to 95 degrees, with pain.  
Another April 1999 VA record found left shoulder flexion and 
abduction to 90 degrees and external rotation to 30 degrees.  
Muscle strength was 4+/5.  At the August 1999 RO hearing, the 
veteran testified that he had shoulder pain every day.  The 
veteran stated that he could not lift his left shoulder over 
his head and that he had recurrent dislocations.  

A September 1999 VA joints examination was conducted.  The 
veteran reported he was right-handed.  The veteran reported 
left shoulder pain and weakness, an inability to lift his 
left shoulder over his head, and occasional dislocations.  A 
precipitating factor of flare-ups was waking up in the 
morning and an alleviating factor was pain medication.  Upon 
examination, there was forward flexion and abduction to 85 
degrees and 0 degrees external rotation.  The diagnoses 
included degenerative arthritis of the left shoulder.  

A July 2000 VA general medical examination was conducted.  
There was normal upper extremity reflexes and good power.  
The diagnosis was recurrent dislocation of the left shoulder.  
A July 2000 VA joints examination was conducted.  The veteran 
reported left shoulder stiffness.  Upon examination, there 
was flexion and abduction to 80 degrees, both with pain.  X-
rays showed left shoulder degenerative joint disease.  The 
diagnoses were limited range of motion, status-post surgical 
relocation of dislocated left shoulder, and degenerative 
disease of the left shoulder.  A November 2001 VA record 
noted 5/5 strength of the left upper extremity.  

A private medical record noted that, as of May 2002, left 
shoulder elevation was to 130 degrees and abduction was to 
110 degrees.

November and December 2002 VA medical records noted 5/5 
strength of the left upper extremity.  A May 2003 VA record 
found left shoulder forward elevation to 130 degrees and 
abduction to 110 degrees.  

A May 2003 private medical record found full range of motion 
of the upper extremities and left upper extremity strength of 
5/5.

A December 2003 VA joints examination was conducted.  The 
veteran reported that he was right-handed.  The veteran 
reported pain, give-way, and swelling.  The veteran did not 
take medications.  He reported that precipitating factors 
were waking up in the morning and lifting and alleviating 
factors were putting down a lifted item and rest.  Upon 
examination, there was forward flexion to 90 degrees, 
abduction to 92 degrees, and external rotation to 45 degrees, 
all with pain.  There was some left shoulder loss of 
musculature or atrophy.  The diagnoses were degenerative 
arthritis of the acromioclavicular and glenohumeral joints, 
and surgical repair and healed surgical scar of left shoulder 
with surgical clips noted on radiographic study.  

A May 2004 private medical record found left shoulder flexion 
and abduction to 90 degrees.  

At the October 2004 Board hearing, the veteran testified he 
could not hold or lift his arm up and had difficulty holding 
grocery bags.  He stated there was more pain in the morning, 
pain and clicking in the joint, flare-ups during cold 
weather, difficulty getting dressed, annoying pain at rest, 
and twitches and sharp pains upon use.  

The veteran is right-handed and thus his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69 (2006).  
The veteran's 20 percent rating contemplates recurrent 
dislocation of the scapulohumeral joint with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or with frequent episodes and guarding of all 
arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  A 
40 percent rating is assigned for fibrous union of the 
humerus, a 50 percent rating is assigned for nonunion or 
flail joint of the humerus, and a 70 percent rating is 
assigned for the loss of head or flail shoulder of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board finds that the evidence of record does not support 
an increased evaluation because although the objective 
medical evidence of record showed pain, limitation of motion, 
and recurrent shoulder dislocation, the evidence did not show 
fibrous union or nonunion of the humerus or flail shoulder.  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Code 5202.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Minor arm limitation of motion provides a 30 
percent evaluation for limitation of motion to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
determining whether the veteran had limitation of motion to 
shoulder level, forward flexion and abduction must be 
considered.  See Mariano v. Principi, 17 Vet. App. 305, 314-
16 (2003).  Normal forward flexion is to 180 degrees, normal 
abduction is to 180 degrees, and normal internal and external 
rotation is to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2006).  Range of motion findings indicate that the veteran's 
left arm motion is not limited to 25 degrees from his side:  
forward flexion ranged from 80 degrees to 130 degrees, with 
the majority at 90 degrees or more; abduction ranged from 59 
degrees to 1310 degrees, with the majority at 90 degrees or 
more; and external rotation ranged from 0 degrees to 90 
degrees, but half the findings noted full external rotation.  
Accordingly, an increased evaluation is not warranted under 
Diagnostic Code 5201.  In addition, the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation and a rating in excess of 20 percent is not 
provided for impairment of the minor arm clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (2006).  
Accordingly, an increased evaluation is not warranted under 
muskoskeletal diagnostic codes.  

The Board also considered evaluating the left shoulder 
disorder under the diagnostic codes for degenerative joint 
disease.  Traumatic arthritis is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006), for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  But as 
noted above, limitation of motion does not provide for a 
rating in excess of 20 percent.  Additionally, awarding a 
separate evaluation under for traumatic arthritis would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2006); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased evaluation on and after August 2, 2006

An August 2006 VA joints examination was conducted.  The 
veteran was right-handed.  The veteran reported intermittent 
left shoulder pain with stiffness, instability, and variable 
flare-ups.  Precipitating factors were waking up in the 
mornings and left upper extremity activities and an 
alleviating factor was medication.  The veteran was 
independent with activities of daily living, but with 
increased time.  The veteran had been unemployed since 1990, 
but denied occupational aggravation.  Upon examination, there 
was shoulder flexion to 45 degrees, abduction to 35 degrees, 
and external rotation to 35 degrees, with pain.  Repetition 
decreased shoulder range of motion by 15 degrees due to 
markedly increased pain, weakness, and lack of endurance.  
The examiner noted marked tenderness at the left shoulder 
anteriorly and severe guarding of movement.  There was x-ray 
evidence of osteoarthritis.  The diagnosis was severe post-
traumatic osteoarthritis of the left shoulder with frozen 
shoulder syndrome.  

The veteran's current 30 percent evaluation contemplates 
minor arm limitation of motion to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent 
evaluation is the highest evaluation permitted under 
Diagnostic Code 5201.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
objective medical evidence of record does not demonstrate 
fibrous union of the humerus, nonunion or flail joint of the 
humerus, or loss of head or flail shoulder of the humerus.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  In addition, there 
is no evidence of ankylosis of the scapulohumeral 
articulation and an evaluation in excess of 30 percent is not 
provided for impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203.  Accordingly, 
an increased evaluation is not warranted under the 
muskoskeletal diagnostic codes. 

The Board has also considered evaluating the left shoulder 
disorder under the diagnostic codes for arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  But as noted 
above, limitation of motion does not provide for a rating in 
excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Additionally, awarding a separate evaluation for 
arthritis would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14; see also Esteban, 6 Vet. App. at 261-62.

The Board has also considered whether there is any additional 
functional loss not contemplated in the 20 and 30 percent 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran reported 
shoulder pain, stiffness, give-way, swelling, clicking, 
occasional dislocations, difficulty dressing, an inability to 
lift his shoulder over his head, and flare-ups in the morning 
and with bad weather.  But the objective medical evidence of 
record consistently showed good strength.  The evidence also 
showed some atrophy in December 2003.  In August 2006, 
repetition caused pain, weakness, lack of endurance, guarding 
of movement, tenderness, and decreased range of motion by 15 
degrees.  In summary, prior to August 2006, the objective 
medical evidence of record did not demonstrate additional 
functional loss.  Although the August 2006 examination showed 
additional limitation of motion by 15 degrees, that 
limitation is already taken into account in the 30 percent 
evaluation, because only by accounting for the additional 15 
degrees limitation of motion is the veteran's shoulder 
limited to 25 degrees from the side and a 30 percent 
evaluation warranted.  The Board finds no additional 
functional loss not already contemplated in the ratings and 
that increased evaluations on this basis are not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of 20 and 30 percent are 
provided for certain manifestations of the left shoulder 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalization and 
marked interference of employment has not been shown due to 
left shoulder disorder.  Accordingly, the RO's failure to 
consider or to document its consideration of 38 C.F.R. § 
3.321(b)(1) was not prejudicial to the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to August 2, 2006, an evaluation in excess of 20 
percent for a left shoulder disorder is denied.

On and after August 2, 2006, an evaluation in excess of 30 
percent for a left shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


